Citation Nr: 0500597	
Decision Date: 01/10/05    Archive Date: 01/19/05

DOCKET NO.  03-23 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
chronic low back syndrome, L-3, L-4.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Mr. [redacted]


ATTORNEY FOR THE BOARD

Nathan Paul Kirschner, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Jackson, Mississippi, which denied service connection 
for chronic low back syndrome, L-3, L-4.

In July 2003, the veteran indicated on his appeal form (VA 
Form 9) that he desired a hearing before a Member of the 
Travel Board.  However, in November 2003, the veteran stated 
that he wished to withdraw his request for a hearing.  See 
statement in support of claim (VA Form 21-4138), dated 
November 2003; 38 C.F.R. § 20.702(e) (2004).  Accordingly, 
the Board will proceed without further delay.

The issue of entitlement to service connection for chronic 
low back syndrome L-3, L-4 is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed decision, dated August 1981, the RO 
denied a claim of entitlement to service connection for 
chronic low back syndrome, L-3, L-4.

2.  The evidence received since the RO's August 1981 decision 
which denied service connection for chronic low back 
syndrome, L-3, L-4, which was previously not of record, is so 
significant that it must be considered and reasonably raises 
the possibility of allowing the claim.




CONCLUSION OF LAW

New and material evidence has been received since the RO's 
August 1981 decision which denied service connection for 
chronic low back syndrome, L-3, L-4; the claim for service 
connection is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

A review of the claims files shows that the RO initially 
denied the veteran's claim of entitlement to service 
connection for chronic low back syndrome, L-3, L-4, in August 
1981.  There was no appeal, and the RO's decision became 
final.  See 38 U.S.C.A. § 7105(c).  

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened upon 
presentation of new and material evidence.  See 38 U.S.C.A. 
§ 5108.  

In August 2002, the veteran filed to reopen his claim.  In 
January 2003 the RO denied the claim.  The veteran has 
appealed.  

It appears that the claim for service connection was denied 
on the merits.  Regardless of the determination reached by 
the RO, the Board must find that new and material evidence 
has been presented in order to establish its jurisdiction to 
review the merits of a previously denied claim.  See Barnett 
v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996).

Under section 3.156 of the Code of Federal Regulations, when 
presented with a claim to reopen a previously finally denied 
claim, VA must determine if new and material evidence has 
been submitted.  For the purpose of this claim, new and 
material evidence is defined as follows: [E]xisting evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.

The most recent and final denial of this claim was the RO's 
decision dated in August 1981.  Therefore, the Board must 
determine if new and material evidence has been submitted 
since the RO's August 1981 decision.  See 38 U.S.C.A. § 5108.  
When determining whether the evidence is new and material, 
the specified basis for the last final disallowance must be 
considered.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).  

The evidence of record at the time of the RO's August 1981 
decision included the veteran's service medical records, 
which show that the veteran was diagnosed with lower back 
strain after falling off a ladder in service in 1967.  The 
records did not show treatment for, or diagnosis of, lower 
back pain since 1968.  The veteran's separation examination 
report, dated in May 1969, showed that his spine was 
clinically evaluated as normal.  

As for post service evidence, it included a VA examination 
report from July 1981.  The impressions stated in this report 
showed that the veteran was noted to have minimal 
degenerative changes, lumbar spine at the level of L3, L4, 
and chronic low back syndrome with paravertebral muscle spasm 
with motion.  

At the time of the RO's August 1981 denial of the claim, 
there was no competent evidence showing that the veteran's 
chronic low back syndrome was related to service.

Evidence received since the RO's August 1981 decision 
includes VA and private medical treatment reports.  This 
evidence includes statements from physicians indicating a 
possible link between his current back condition and military 
service.  These include a March 2003 statement from Dr. 
Alexander, a statement from Dr. Gordon in November 2004, and 
a statement from a chiropractor, Scott A. Hancock, D.C., in 
June 2002.

This medical evidence that was not of record at the time of 
the RO's August 1981 decision is not cumulative, and is 
"new" within the meaning of 38 C.F.R. § 3.156.  The Board 
further finds that this evidence is material.  In particular, 
the new medical evidence includes competent evidence of a 
diagnosis of chronic low back pain with degenerative lumbar 
disc disease, and notes that it is "reasonable to assume 
that the chronic low back pain with degenerative lumbar disc 
disease and his severe injury to his sacral spine is almost 
certainly due to the severe 1967 injury from fall off a 12-
foot ladder."  The Board therefore finds that the submitted 
evidence raises a reasonable possibility of substantiating 
the claim.  See 38 C.F.R. § 3.156.  The claim is therefore 
reopened.  

As a final matter, there has been a significant change in the 
law during the pendency of this appeal with the enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  However, in light of the 
result here, (the Board has reopened the veteran's claim, and 
directed that additional 
development be undertaken), the Board finds that a detailed 
discussion of the VCAA is unnecessary.  Any potential failure 
of VA in fulfilling its duties to notify and assist the 
veteran in the reopening of this claim is essentially 
harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004).  Therefore, any further discussion of whether VA 
has complied with the VCAA at this time would be premature.  


ORDER

Having submitted new and material evidence, the claim of 
entitlement to service connection for chronic low back 
syndrome, L-3, L-4, is reopened.  


REMAND

The service medical records indicate that the veteran was 
hospitalized for five days at either the [REDACTED],  General 
Hospital or the [REDACTED],  General Dispensary.  The records of the 
veteran's hospitalization are not currently associated with 
the claims file.  Although it appears that the RO attempted 
to obtain all of the veteran's service medical records from 
the NPRC, the NPRC has stated that it has no additional 
medical records.  The veteran's representative argues that 
the RO should have requested the veteran's hospital records 
directly from either the [REDACTED],  General Hospital or the [REDACTED],  
General Dispensary as well as from the National Archives and 
Records Administration.  Under the circumstances, as there is 
no evidence that the RO requested the clinical records 
directly from this hospital, these records must be sought by 
the RO.  See Dixon v. Derwinski, 3 Vet. App. 261 (1992).

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center in Washington DC for the following actions:

1.  The RO should ask the veteran to 
clarify, if possible, the hospital where 
he was treated after falling off the 
ladder in 1967.

2.  The RO should contact the [REDACTED], 
General Hospital and the [REDACTED], General 
Dispensary and request the veteran's May 
1967 hospitalization records.  The RO 
should document all attempts made to 
obtain service medical records.

3.  Thereafter, the RO should 
readjudicate the issue on appeal.  If the 
determination remains unfavorable to the 
veteran, he should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken 
on the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered.  The 
veteran should be given an opportunity to 
respond to the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


